DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. 
Claims 1, 21, 40, 43-46 are pending and have been considered on the merits herein. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The claims of the ‘837, ‘968, are drawn to biological indicators comprising a test organism wherein the test organism is selected from Geobacillus, Bacillus or Clostridium. The instant invention comprises a carbohydrate to reduce resistance to steam sterilization not required in the claims of US‘837, ‘968; however it would have been obvious in view of US’133 to add a carbohydrate to biological indicators because US’133 claim the indicator to additionally comprise a carbohydrate. US’133 also teaches that the number of spores may be in the range of from about 104 to about 107 cfu/mm2 (col. 8, lines 1-10) and the biological indicator comprises a carbohydrate including saccharides, disaccharides and glucose, i.e. dextrose, (col. 6, lines 58-67, col. 7, lines 1-12).  Regarding new claims 43-46, Franciskovich teaches the growth media to comprise one or more nutrient sources, growth indicators, pH buffers, neutralizers, agents for maintaining osmotic equilibrium or mixtures thereof (col. 8, lines 35-67-col. 9, whole col.). 

Regarding claim 1, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing nd parag.).
 WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D-value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test low, medium and high levels of heat resistance, i.e. Family Categories of Parenteral solutions. The carbohydrate solution comprises amounts of dextrose between 10-50% concentrations (p. 34, 1st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, 
It is noted that applicant’s do not claim D-value; however, D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method. Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process of Franciskovich to reduce the resistance of the indicator to steam.  It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant Each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
It would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator and for said indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  
Therefore, adding a spore suspension to a carbohydrate solution, specifically those containing dextrose or glucose, to reduce resistance to the biological indicator of Franciskovich, would have been obvious to one of ordinary skill in the art in light of the teachings of Berger, WO’019 supported by Finger and Dufresne.  Carbohydrates are disclosed by the prior art to be effective, when added to spore suspensions on a carrier in a biological indicator, to reduce resistance of the biological indicator to sterilization methods.  Thus, one would have had a reasonable expectation of reducing resistance of the biological indicator to sterilization methods when adding the art recognized carbohydrates/saccharides claimed to the biological indicator.  
G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger, WO019 and Berger.  

Claims 1, 21, 40, 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-18 of co-pending Application No.15729691 in view of 8283133, WO99/53019, Berger et al (IDS, 1995 supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).
The inventions are drawn to biological indicators comprising a test organism on a carrier wherein the test organism is selected from Geobacillus, Bacillus or Clostridium. The instant invention comprises a carbohydrate not required in the claims of US’691; however it would have been obvious in view of US’133 to add a carbohydrate to biological indicators because US’133 claim the indicator to additionally comprise a carbohydrate. US’133 also teaches that the number of spores may be in the range of from about 104 to about 107 cfu/mm2 (col. 8, lines 1-10) and the biological indicator comprises a carbohydrate including saccharides, disaccharides and glucose, i.e. dextrose, (col. 6, lines 58-67, col. 7, lines 1-12).  The instant claims comprise a first and second compartment not required by the claims of ‘691, however US’133 also teaches the indicator to comprise a first compartment being adapted to permit the spores to be brought into contact with a sterilant during a sterilization process; and the indicator device further comprises a second compartment containing a growth media, the second 

Regarding claim 1, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing concentrations and amounts is well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention by routine experimentation. Berger teach adding dextrose in amounts of 10-50% concentration (p. 34, 2nd parag.).
 WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D-value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test low, medium and high levels of heat resistance, i.e. Family Categories of Parenteral solutions. The carbohydrate solution comprises amounts of dextrose between 10-50% concentrations (p. 34, 1st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, p. 33, D-value section). Thus, they teach that the addition of dextrose to resistant spores reduces resistance to steam sterilization. 
It is noted that applicant’s do not claim D-value; however, D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method. Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure 6 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process of Franciskovich to reduce the resistance of the indicator to steam.  It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
It would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator and for said indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger, WO019 and Berger.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 21, 40, 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of copending Application no. 15729685 (reference application) in view of 8283133, WO99/53019, Berger et al (IDS, 1995) supported by Finger et al. (PDA technical report 1, 2007) and Dufresne (US2016/0160261).
Geobacillus, Bacillus or Clostridium and wherein the biological indicator is in a first compartment of an indicator device, the first compartment being adapted to permit the spores to be brought into contact with a sterilant during a sterilization process; and the indicator device further comprises a second compartment containing a growth media, the second compartment being adapted to maintain the growth media separate from the spores during the sterilization process, and to permit the growth media to contact the spores after the sterilization process is completed. The instant invention comprises a carbohydrate not required in the claims of US’685; however it would have been obvious in view of US’133 to add a carbohydrate to biological indicators because US’133 claim the indicator to additionally comprise a carbohydrate. US’133 also teaches that the number of spores may be in the range of from about 104 to about 107 cfu/mm2 (col. 8, lines 1-10) and the biological indicator comprises a carbohydrate including saccharides, disaccharides and glucose, i.e. dextrose, (col. 6, lines 58-67, col. 7, lines 1-12).  Regarding new claims 43-46, Franciskovich teaches the growth media to comprise one or more nutrient sources, growth indicators, pH buffers, neutralizers, agents for maintaining osmotic equilibrium or mixtures thereof (col. 8, lines 35-67-col. 9, whole col.). 

Regarding claim 1, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing concentrations and amounts is well within the purview of one of ordinary skill in the art nd parag.).

 WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D-value (p. 3 whole page-p. 4, p. 6, lines 30-p. 7, lines 1-31) .  The spores are centrifuged to obtain spore suspensions (p. 6, lines 30-p. 7, lines 1-31) which are then added to a suspension with the carbohydrate additive and dried onto a carrier of a biological indicator (p. 5, lines 3-12, p. 8, lines 7-31, see entire document).  
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test low, medium and high levels of heat resistance, i.e. Family Categories of Parenteral solutions. The carbohydrate solution comprises amounts of dextrose between 10-50% concentrations (p. 34, 1st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, 
It is noted that applicant’s do not claim D-value; however, D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method. Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process of Franciskovich to reduce the resistance of the indicator to steam. 

C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores including G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
It would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator and for said indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  
Therefore, adding a spore suspension to a carbohydrate solution, specifically those containing dextrose or glucose, to reduce resistance to the biological indicator of Franciskovich, would have been obvious to one of ordinary skill in the art in light of the teachings of Berger, WO’019 supported by Finger and Dufresne.  Carbohydrates are disclosed by the prior art to be effective, when added to spore suspensions on a carrier in a biological indicator, to reduce resistance of the biological indicator to sterilization methods.  Thus, one would have had a reasonable expectation of reducing resistance 
Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger, WO019 and Berger.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants request the above ODP rejection to be held in abeyance until allowable subject matter is indicated. 


Claims 1, 21, 40, 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 10-12, 16-18, 20, 23, 24, 34-36 of copending Application No. 16106870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a biological indicator comprising a carrier inoculated with Geobacillus stearothermophilus and a carbohydrate, wherein the carbohydrate is selected from glucose and xylose. The number of spores on the carrier is in the range from 104 to about 108 cfu/mm2, thus the claimed inventions are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 40, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389 and .
Franciskovich teach a self-contained biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Geobacillus, particularly Geobacillus stearothermophilus (col. 6, lines 19-57) for monitoring a steam sterilization process. Franciskovich (‘US362) teach a steam sterilization process comprising exposing an article and a biological indicator to steam (col. 3, lines 30-35, col. 5, lines 23-36, for example) wherein the biological indicator comprises a carrier inoculated with a test microorganism. The biological indicator comprises a carbohydrate including saccharides, disaccharides and glucose, i.e. dextrose, (col. 6, lines 58-67, col. 7, lines 1-12).  Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 104-107 cfu/mm of claim 1. Regarding the amendment which introduces limitations previously rejected by Franciskovich, the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator during sterilization but permitting the incubation/growth medium to contact the indicator after exposure to steam (col. 2, lines 25-44).  

(For ‘624, see col. 2, lines 58-67, col. 3, lines 1 -30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1 -15, lines 63-67, col. 11, lines 11 -67, col. 12, lines 1 -18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines 11 -67, col. 6, lines 21 -37, 60-col. 7, lines 1 -15, 45-57, col. 8, lines 1-24, For ‘239 see col. 3, lines 7-20, col. 5, lines 6-26, 51 -67, col. 9, lines 58-67, col., 10, lines 1 -6, 55-col. 12, For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 1-13, col. 54-67-col. 8, lines 1 -22, For ‘845, see col. 2, lines 10-38, col. 3, lines 55-67, col. 4, lines 26-41, col. 5, lines 23-36, 50-67, col. 6, lines 19-67, col. 7, lines 40-64, col. 8, lines 1 -35, For ‘837, see col. 6, lines 16-41, col. 11, lines 15-25, col. 7, lines 10-16, col. 10-13).
While Franciskovich teaches a biological indicator comprising the carbohydrate glucose, i.e. dextrose, they do not teach that it is an effective amount of carbohydrate to reduce the resistance of the indicator to steam sterilization according to claim 1.   
WO’019 teach the addition of carbohydrate additives to Bacillus stearothermophilus spore suspensions which increase or decrease spore resistance to a sterilant, which increases or decreases the D-value (p. 3 whole page-p. 4, p. 6, lines 
Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  Berger teaches a biological indicator comprising a carrier, i.e. a glass ampule inoculated with 1.0x105 spores/mL of moist heat resistant spores of C. sporogenes in a carbohydrate containing solution (p. 32, intro., Materials and Methods section) to test low, medium and high levels of heat resistance, i.e. Family Categories of Parenteral solutions. The carbohydrate solution comprises amounts of dextrose between 10-50% concentrations (p. 34, 1st full parag. Col. 2, 2nd para., 4th parag. And last parag., Fig. 4).  Berger teaches that when the indicator is subject to steam sterilization at 112, 118, and 121°C (p. 33, 1st parag.) the dextrose solutions allow for low microbial resistance and a D-value of 0.3 minutes or lower in all Family categories (p. 34, 2nd col, 1st full parag., 3rd full parag., last parag., Fig. 4, Fig. 5, Fig. 1, p. 33, D-value section). Thus, they teach that the addition of dextrose to resistant spores reduces resistance to steam sterilization. 
It is noted that applicant’s do not claim D-value; however, D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method. Support is provided by Finger and Dufresne. D-values are known in the art for particular microorganisms as demonstrated by Finger. Finger teaches steam sterilization of biological indicators and the D-values associated with microorganisms, particularly Geobacillus stearothermophilus (p. 16, 18, 19-22). Finger teach the D-value of G. stearothermophilus to be between 1-3 minutes (p. 22, 23, 48) when used in a biological indicator for steam sterilization and that most naturally occurring microorganisms have D-values of <1.0 (p. 16).   D-value is the measure of the heat resistance of a particular microorganism for a particular sterilization method depending on exposure conditions, See Dufresne (0014). Thus, depending on the microorganism from which the spore is from and exposure conditions, as demonstrated by Dufresne, who teach that D-value is the measure of resistance of biological indicator defined as the time or dose (exposure conditions) required to achieve inactivation of 90% of a population of the test microorganism under the exposure conditions, the D-value represents the exposure conditions required to achieve a 1-log reduction in active spores (with an initial population of at least 106 active bacterial spores) and the use of a carbohydrate which decreases the D-value, such as taught by WO’019 and Berger, would be an obvious additive to the steam sterilization process of Franciskovich to reduce the resistance of the indicator to steam. 

It is noted that Berger teaches spores of C. sporogenes however these spores and those of G. stearothermophilis are known to be steam resistant spores.  Each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores. Therefore, Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization. 
It would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator and for said indicator given the teachings of Finger and Berger.  Berger teaches that the addition of dextrose to solutions comprising steam heat resistant spores of low, medium and high resistance allows for low microbial resistance with D-values of 0.3 minutes or lower.  
Therefore, adding a spore suspension to a carbohydrate solution, specifically those containing dextrose or glucose, to reduce resistance to the biological indicator of Franciskovich, would have been obvious to one of ordinary skill in the art in light of the teachings of Berger, WO’019 supported by Finger and Dufresne.  Carbohydrates are disclosed by the prior art to be effective, when added to spore suspensions on a carrier in a biological indicator, to reduce resistance of the biological indicator to sterilization methods.  Thus, one would have had a reasonable expectation of reducing resistance of the biological indicator to sterilization methods when adding the art recognized carbohydrates/saccharides claimed to the biological indicator.  
Regarding claim 1 limitations drawn to the molar concentration, although the references do not specifically disclose the concentration of about 0.001 to about 10 M carbohydrate in the solution, optimizing concentrations and amounts is well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention by routine experimentation. Berger teach adding dextrose in amounts of 10-nd parag.) and Franciskovich teach adding spores at a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52).
Therefore, it would have been obvious before the effective filing date of the claimed invention to add a carbohydrate to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger, WO019 and Berger.  
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. The arguments are similar to those presented in applicant’s previous responses. 
Applicant argues that Franciskovich does not suggest reducing resistance of a biological indicator using the carbohydrates/excipient of claim 1 and that Franciskovich does not exemplify G. stearothermophilus spores in combination with xylose or dextrose.  Applicant argues that there does not appear to be any reason for combining the references as Franciskovich does not relate to reducing resistance to microorganisms to steam or suggest using xylose or dextrose. 
Applicant argues that WO’019 teaches different carbohydrate additives to increase or decrease G. stearothermophilus spore resistance to sterilant and that Ex. 8 teaches that particular carbohydrate additives had no effect. Therefore, one would not expect carbohydrate additives to change spore resistance during steam sterilization of G. stearothermophilus. However, it is the Examiners position that, at best, WO’019 G. stearothermophilus spore resistance. 
Applicant argues that Berger does not suggest employing a suspension of G. stearothermophilus spores and one or more specific carbohydrates of claim 1 as a biological indicator. Applicants again present the observation made by the International Examining Authority, i.e. that regarding applicants data in Example 4 of the instant specification, that G. stearothermophilus spores in combination with xylose or dextrose cannot be extrapolated to any kind of test microorganism with any kind of monosaccharide. Applicant argues that Berger teaches exposing spores and test solutions to steam and then transferred to dishes and in this step the spores were not contacted by steam.
The examiner respectfully disagrees with applicants’ arguments. Berger exposes ampoules comprising spores and media containing dextrose, for example, to steam and find that media comprising dextrose provide for less microbial resistance. Thus, the carbohydrate functions as claimed, i.e. to reduce the resistance of the test microorganism. 
It is the Examiners position that each of the Franciskovich references and applicants specification suggest that the test organism can comprise any whose resistance to sterilization process exceeds that of others and includes both the organism claimed and C. sporogenes, each of which form endospores and are more resistant to steam sterilization. Both G. stearothermophilus and C. sporogenes are moist heat resistant spores. Berger provides a reasonable expectation of successfully reducing the resistance of a biological indicator comprising steam resistant spores G. stearothermophilis in the presence of dextrose when the indicator is subjected to steam sterilization compared to when no carbohydrate is used. It is the Examiners position that Berger teaches that the addition of dextrose to products results in less microbial resistance in moist heat resistant spores. Berger test sterilization conditions of solutions of steam resistant spores of C. sporogenes. They find that all dextrose solutions exhibit low microbial resistance with D-values of 0.3 minutes or lower (p. 34, 2nd col. 2nd parag. and 4th parag., last parag., Fig. 4).  Thus, they teach that the addition of dextrose to spores subjected to steam sterilization reduces resistance. Berger even demonstrates that the addition of dextrose to high and medium-resistant formulations confers low microbial moist heat resistance on the resulting product (p. 34, last parag., Fig. 5 and 6). Applicant argues that Berger does not disclose subjecting the indicator to steam sterilization, however Berger teaches the solutions containing spores and dextrose in the ampoule which are exposed to steam, therefore meeting applicant’s limitation of a compartment being adapted to permit the test microorganism to be brought into contact with steam during a steam sterilization process. 
  In conclusion, it would have been obvious before the effective filing date of the claimed invention to add dextrose to a biological indicator as claimed and disclosed by the prior art references comprising spores of G. stearothermophilus with a reasonable expectation of successfully reducing the resistance of the indicator given the teachings of Finger and Berger.  The addition of dextrose would be expected to effectively lower the D-value thereby reducing the resistance of spores to steam sterilization.  The combined teachings of the prior art references of record provide motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to add a 

The ODP rejections are maintained for the same reasons presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632